Citation Nr: 1727867	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for degenerative bilateral foot problems.

3. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980 and January 1991 to June 1991, the latter period of service in Southwest Asia.  He has additional participation in the U.S. Army National Guard, and was discharged in August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2008, the Veteran indicated receiving treatment at Greater Southeast Community Hospital and Halifax and Roanoke Memorial Hospital.  It does not seem these records were requested, as such, remand is required for request of these records.

In regard to the bilateral feet, a VA examination has not been conducted.  The STRs reflect that mild pes planus was noted on the Veteran's entrance examination.  During service, STRs note that the Veteran suffered in service foot trouble, tinea pedis, and mild, asymptomatic pes planus.  The Veteran stated that his feet issues were caused and worsened by service.  A VA examination is required to determine the nature and etiology of current bilateral foot condition.

The Veteran appeared for a VA examination in September 2016 in regard to skin.  The examiner noted folliculitis, less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated that there are several notations in the STRs relating to tinea pedis and contact dermatitis, however, no record or evidence of treatment noted for folliculitis apart from entries in 2013 and 2015.  Lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  As such, a new VA examination for the skin is required.

The examiner appeared for a VA examination in September 2016 and December 2016 in regard to headaches.  The examiner stated that the Veteran's headache symptoms/ condition is less likely than not related to an exposure event in Southwest Asia.  The examiner stated that there is no evidence of an undiagnosed illness or chronic multisymptom illness.  However, the examiner also stated that there was no pathology established for the headache occurring on posterior head and eye symptoms.  In light of this conflicting language, a clarifying opinion is sought.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records, and request authorization to obtain all outstanding private treatment records, including from Greater Southeast Community Hospital and Halifax and Roanoke Memorial Hospital.  A negative reply is required if the records cannot be obtained.

2.  Then, schedule the Veteran for an appropriate VA examination on his claimed skin disability.  The examiner should note that the claims file has been reviewed. 

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed skin disability was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

3.  Then, schedule the Veteran for an appropriate VA examination on his claimed headache disability.  The examiner should note that the claims file has been reviewed. 

The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed headache disability was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(a)  The examiner is requested to opine whether any headache symptoms can be attributed to (1) an undiagnosed illness or (2) a medically unexplained chronic multi symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.

(b)  In regard to the a VA examination in September 2016 and December 2016, please clarify the conflicting statements:  the examiner stated that there is no evidence of an undiagnosed illness or chronic multisymptom illness, however, the examiner also stated that there was no pathology established for the headache occurring on posterior head and eye symptoms.  

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

4.  Then, schedule the Veteran for an appropriate VA examination on his claimed bilateral foot disability.  The examiner should note that the claims file has been reviewed. 

(a)  The examiner should render an opinion as to whether it is at least as likely as not that any diagnosed bilateral foot disability was incurred in or is otherwise related to the Veteran's military service.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

(b)  In regard to pes planus, please opine (1) Is there clear and unmistakable evidence that the pre-existing pes planus did not undergo an increase in the underlying pathology during service?  (2)  Was such increase clearly and unmistakably due to the natural progress of the pes planus condition?

(c)  The examiner is asked to discuss the (1) STRs, which reflect mild pes planus was noted on the Veteran's entrance examination, and that during service, STRs note that the Veteran suffered in service foot trouble, tinea pedis, and mild, asymptomatic pes planus, and the (2) Veteran's lay statements, that his current bilateral foot condition was caused and worsened by service, in the opinion.

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




